 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDModern Linen & Laundry Service,Inc.andEugen Pedersen.Case No. 1-CA 1648. September $3, 1955ORDER DENYING MOTIONOn December 10, 1954, the Board issued a Decision and Order i dis-missing the complaint in the above-entitled proceeding.Thereafter,on July 18, 1955, the Charging Party filed a motion for reconsidera-tion, requesting that the record be reopened and that a hearing be heldto take new evidence.'On August 10, 1955, the Respondent filed amemorandum in opposition thereto.The Board having duly consid-ered the matter,IT IS HEREBY ORDERED that the said motion for reconsideration, forreopening the record and for rehearing be,, and it hereby is, denied forthe reason that it presents no issues which were not previously con-sidered by the Board.By direction of the Board:FRANK M. KLEILER,Executive Secretary:MEMBER MURDOCK, dissenting :I dissent from the. majority's action, denying the Charging Party'smotion for reconsideration of the dismissal of the complaint on thegrounds that Respondent's operations,do, not satisfy the Board's juris-dictional requirements.Though the motion urges reconsideration ofthat finding, and with reason,, it also urges that in any event the Boardas a matter of fairness and justice to the complainant should assertjurisdiction under the special circumstances here, because if it had notbeen for the Board's action-in asserting jurisdiction over Respondentin a prior case and subpenaing complainant to testify, he would nothave been discharged by Respondent. The Board's original decisionin this matter makes no reference to these. factors nor does the orderdenying complainant's motion. I do not see how they can be ignoredor deemed unpersuasive. .In my view the question whether Respondent's operations fall with-in or without the Board's- recently announced jurisdictional standardsis, to a degree, an irrelevant consideration.There is no question butthat the. Board has legal jurisdiction in this matter.The Board didin fact assert its jurisdiction over Respondent in a prior case, in whicha hearing was conducted by a Trial Examiner designated by the Board.The Board did subpena complainant to testify, and complainant testi-1110 NLRB 1305.3 Incorporated in this motion was a motion for reconsideration previously filed by theCharging Party on May 18, 1955.3Member Murdock would grant the motion for the reasons stated in the attached dissent.114 NLRB No. 41. MODERN LINEN & LAUNDRY SERVICE, ZINC.-'167fled against the interests of Respondent.Complainant was dischargedby Respondent less than 2 weeks after his testimony in the prior casewas taken.The Trial Examiner found, and for the purpose of consid-ering complainant'smotion,itmust be accepted as a,correct finding,that Respondent discharged complainant in violation of Section 8 (a)(4) of the Act because of his testimony in the prior proceeding beforethis Agency.It is obvious that if this Agency had not asserted its jurisdictionand had not compelled complainant to testify,he would not have been.discharged by Respondent.Having— ,placed- complainant in the -posi-tion of opposing the interests of his employer,the Board cannot ingood conscience leave him to the ungentle"mercy" of that Employer,merely because in the interim the Board has changed its jurisdictionalpolicies so as to exclude the Respondent.To do so is to hold that com-plainant should have foreseen the change in jurisdictional policy, andhaving failed to foresee such change,must accept the consequences.Had he foreseen the change in jurisdictional policy, and accordinglyrefused to honor the Board's subpena,the Board,not itself gifted withsuch prescience,may well have brought proceedings against complain-ant to enforce its subpena.To place complainant and other witnessesin such an impossible situation where they are compelled to aid theBoard in effectuating the public,interest but are denied protectionagainst unlawful discharge after doing so is unjust and intolerable.In my view complainant was entitled to assume that the Board's actionin asserting jurisdiction over Respondent and in subpenaing him totestify was notice to all parties concerned that the provisions of Sec-tion 8(a) (4) would protect him from any discrimination directedagainst him by his, employer because of his testimony.Considerations of fairness and equity which move the Board in theassertion or nonassertion of jurisdiction in other special, situations dic-tate,assertion,here.Thus when the Board broadens its, jurisdictionalpolicies,it thereafter refuses to process complaints against employerswhich meet-the new jurisdictional test but did not meet the old testat -the time.of the commission of the alleged unfair labor practices.This salutary policy is based on the equitable grounds that it, wouldwere in receipt of advice and notice that the Board as a(matter ofpolicy would not assert jurisdiction over them.4The same considera-tions of fairness and, equity dictate thatthe Boardshould assert juris-diction herein to protect complainant who testified in a Board pro-4 The Baltimore Transit Company,47 NLRB 109, enforcedinBaltimore Transit Com-pany v. N. L. R. B.,140 F. 2d 51 (C. A.4) ; N. L. R B. v GuyAtkinsonCo,195 F. 2d 141(C.A.9) ; ScrewMachine ProductsCo., 94 NLRB1609;Almeida Bits,'Limes, 'Inc,99NLRB 498.-,- -168DECISIONS OE. NATIONALf'I:ABOR--RELATIONS' BOARD,'ceeding in which the' Board had asserted jurisdiction over his em-ployer, even if it requires a waiver of its current jurisdictional -policy.Moreover, the Board waives its jurisdictional policy to'assert'juris--.diction over employers whose operations do not meet the Board'spresent jurisdictional policies in far less compelling circumstances.In the-Coca-Cola Bottling Company 5case the Board announced thatit would waive its jurisdictional standards and assert jurisdiction overemployers whose operations did 'not meet the current jurisdictionalstandards where in unfair labor practice cases decided prior to theissuance of the current standards the Board-had found the employersguilty of violating Section 8 (a) (2) of the Act by recognizing anddealing with an employer-assisted union and had ordered the em-ployers to cease recognizing said unions until certified by the Board.Pursuant to this policy the Board asserted jurisdiction inRichlandLaundry °in order to process a petition to enable the 8 (2) union toobtain a certificate. If it is necessary or desirable for the Board towaive its jurisdictional standards in order to'afford parties who havebeen adjudged guilty of or a beneficiary of a violation of the Act, the-use of the Board's machinery, it would seem ana fortioricase to like-wise waive the Board's jurisdictional policy in order that an employee,innocent of any wrong doing, be not required to suffer an unremedieddischarge resulting from this Board's action in asserting jurisdictionover his employer and compelling him to testify, prior to the changein the Board's jurisdictional policies.An orderly and responsible administration of the Act requires thatthe Board protect complainants and other witnesses appearing beforeit, to the limit of its powers.To do less undermines' the authority ofthe Board and will result in difficulty in getting witnesses to testify in'the future with-the inevitable result that the Board will'be hamperedin its efforts to effectuate the policies of the Act. I can only view theBoard's failure to assert jurisdiction herein as an abdication of its re-sponsibilities under the Act.-'Though I do not believe the Board's assertion of jurisdiction in thismatter should depend on whether'or not Respondent's operations sat-'isfy the Board's present jurisdictional standards, I am convinced thatThe record overwhelmingly demonstratesthat Respondent' is not a separate enterprise, as the original decisionin effect holds, in deciding that it does not meet' the jurisdictional-standards, but rather that it is an integral part of a multistate enter-prise,whose operations bring it within the Board's jurisdictionalstandards.-110 NLRB 840Richland LaundryctDry Cleaners,112 NLRB 294 MODERN LINEN'&' LAUNDRYSERVICE, INC:169-Louis Gordon, Respondent's- sole stockholder and president, is also,the'' chief executive officer of- all other' Gordon-owned enterprises (atleast 15 in number). Though Leo Silver,-an officer of Respondent andits general manager, makes all day-to-day operating decisions, LouisGordon retains-control over all major`policy' decisions.All of Re-spondent's purchases are made by Madison; Textiles, Inc., a Gordon-owned ; enterprise,which, also makes all purchases, for, the otherGordon-owned enterprises.Madison Textiles purchases uniformsmanufactured by,Finest Uniforms, Inc., another Gordon-owned enter:prise, for the use of Respondent.Respondent uses trucks owned byGale Gordon Corporation, another Gordon-owned corporation, whichbillsMadison Textiles for the Respondent's use of the trucks.Re-spondentusesroute sheets which bear the name of Modern SilverLinen Supply Co., still another Gordon-owned company, which car-ries 'on operations similar to those of Respondent, in New Jersey.Some of the linen used by Respondent bears property marks of otherGordon-owned corporations.The records of all Gordon-owned com-panies, including Respondent, are kept in the office of Solomon Perl-mutter.One of his employees who works on Respondent's books ispaid by Modern Silver Linen Supply Co. Perlmutter presents all hisbills to Madison Textiles, Inc.The above is an incomplete recital of the numerous companies andtheir functions, owned and controlled by the same interests which ownand control Respondent.Nevertheless, it clearly establishes that Re-spondent's operations and the, operations of the other Gordon-ownedcompanies are highly integrated.Even on the unrealistic assumptionthat Louis Gordon does not have a common control of labor relationspolicies, Board authority warrants treating all the corporations as asingle enterprise. InHot Shoppes, Inc.(not reported in printed vol-umesof Board Decisions and Orders), the Board found two corpora-tions to be a single employer, on the basis of common ownership, con-trol, and record keeping, even though no showing was made of inte-Youngstown Tent and Awning'Conapany 8the Board found two cor-porations to constitute a single employer in view of the common owner-ship, common officers, and integration of operations, even though itwas affirmatively shown that there was no common labor relationspolicy.At least consistent,with those decisions the dismissal of thecomplaint in this case should be reconsidered, and the jurisdictionalissue be determined on the basis of the operations of all the Gordon-owned operations, as a single employer.7Case No.10-RC-2896,issued-April 13, 1955, not reportedin printed volumes ofBoard Decisions and Orders.110 NLRB 835.-